Citation Nr: 1515415	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-18 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION


Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This claim was previously remanded by the Board in November 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a current low back disability as a result of active duty service.  The Board previously found a May 2012 VA examination report to be inadequate for purposes of determining service connection, and in November 2013 remanded the claim for an additional opinion.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Id. Accordingly, the development specified in the Board's prior remand must be conducted prior to adjudication. 

In the November 2013 remand, the Board asked that the VA examiner specifically address the Veteran's contentions that his low back disability is as a result of bending to walk through low doorways and working with heavy equipment during service, as well as the Veteran's assertion that he has experienced back problems ever since service, despite waiting several years to seek treatment.  Unfortunately, although another VA opinion was provided in December 2013, the VA examiner failed to address the Veteran's lay statements as directed by the Board's November 2013 remand.  Rather, the VA examiner relied on the fact that the Veteran did not complain of a lumbar spine condition during service in order to provide the opinion that the Veteran's low back disability was less likely than not related to active duty.  Additionally, the VA examiner did not address all the low back diagnoses of record.  As such, the Board finds that remand is again warranted to obtain a new VA examination and opinion to ensure substantial compliance with the Board's November 2013 remand directives.  See Stegall, 11 Vet. App. at 271.
Accordingly, the case is REMANDED for the following actions:

1.  Forward the claims file to a VA examiner other than those who provided the May 2012 and December 2013 opinions for an additional examination to address the etiology of the Veteran's low back disability.  After review of the claims file, to include the service treatment records, VA examination reports, physical examination of the Veteran, and with consideration of the Veteran's lay statements pertaining to his in-service symptoms and symptoms since separation from service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current low back disability was incurred in, caused by, or is otherwise related to active duty.

The examiner must specifically address the Veteran's lay statements regarding have to walk through low doorways and work with heavy equipment during service, as well as his statements regarding having problems with his spine since service.  The examiner must also specifically address all diagnoses of record.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




